DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 82, 99-103, 105-116 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being
unpatentable over Hayden et al (WO 2009/135322, November 2009, cited from IDS) and in
further view of Freier (US 2008/0039418, February 2008, cited from IDS) and Crooke (US 2002/0165189, November 2002).
Hayden et al teach methods of treatment of Huntington’s disease (see paragraph
[0009]) by administering compound of 20 nucleotides long such as of SEQ ID NO: 264 or 332
targeting SNP rs362272 or of SEQ ID NO: 233 or 301 targeting SNP rs363099, in which position 11 aligns with SNP and which are 100% complementary to the mutant huntingtin allele (see
Table 5, on page 30). The compounds are antisense oligonucleotides (see paragraph [0075)) and selectively differentiate nucleic acid molecules at the polymorphism (see paragraph [0076]). It is expected that such administration reduces expression of mutant huntingtin allele as in claim 99 in the absence of evidence to the contrary. The compounds can comprise phosphorothioate internucleoside linkage (see paragraph [0046]) and modified nucleobases (see paragraph [0041]) and can be 15-19 nucleotides in length (see paragraph [0076)]).
Hayden et al do not teach oligonucleotide wing-gap-wing motif modification such as 5-
10-5, or 5-methylcytosine modification, or 2’-O-methoxyethyl and/or bicyclic modification in
the wing.
Freier teaches compounds, compositions and methods for modulating expression of
huntingtin (see Abstract). Freier teaches that antisense oligonucleotides can be 95% or 100%
complementary to the target (see paragraphs [0126-0128]) and can have a number
of modifications such as modified internucleoside linkages, including phosphorothioate
linkage (see paragraphs [0097-0098], page 9), or nucleotide sugar modification to bicyclic sugar,
containing 4’ carbon 2' oxygen bridges such as ethylene group, or modifying sugar with 2'-O-
methoxyethyl group, (see paragraphs [102-104], page 10), or formation of chimeric
oligonucleotides with different modifications, which confer increased resistance to nuclease
degradation, increased cellular uptake, stability and/or binding affinity (see paragraph [0114],
pages 11-12). Such chimeric oligonucleotides can contain wing-gap-wing motif and can be a 5-
10-5 gapmer, in which wings segments of 5 nucleosides comprise 2'-O-methoxyethyl
modification (see paragraph [0116], page 12), cytosine residues are 5-methylcytosines (see paragraph [0050], page 5, paragraph [0174], page 18) and gap segment is of 10 nucleosides.
Other combinations of modifications in the wing segment are possible such as combination of
2'-O-methoxyethyl and bicyclic nucleosides (see paragraph [0116], page 12 and claim 22).
Crooke teaches that gapmer antisense oligonucleotides comprise high-affinity “wings” on 3’ and 5’ ends of oligonucleotide with deoxynucleotide “gap” in the middle, which provides RNase activity of the oligonucleotide (see paragraph [0050]).
It would have been obvious to one with ordinary skill in the art at the time of the
invention to modify antisense oligonucleotides of Hayden et al with modifications described by
Freier and Crooke. One of the ordinary skill in the art would be motivated to do so in order to increase oligonucleotide stability, cellular uptake and nuclease resistance as taught by Freier, arriving at instant invention with a reasonable expectation of success. One of the ordinary skill in the art would be motivated to place nucleotide targeting SNP in the middle of antisense oligonucleotide such as positions 7-12 to make sure that that portion of mRNA is the target of RNase H as taught by Crooke and evidenced by Hayden et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 82, 99-103, 105-116 are rejected on the ground of nonstatutory double patenting
as being unpatentable over claims 1-16 of U.S. Patent No. 8,957,040 in view of Hayden et al,
above. Claims from ‘040 recite compounds targeting SNPs of a mutant allele associated with
Huntington’s disease. Hayden et al teach specific SNPs to target, same as instantly claimed. It
would have been obvious to design compounds targeting SNPs taught by Hayden et al, which can be used in instantly claimed methods, arriving at instant invention.

Claims 82, 99-103, 105-116 rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-18 of U.S. Patent No. 10,202,599. Claims from ‘599 recite
modified oligonucleotides targeting the same SNPs as instantly claimed and intended
for treatment of Huntington’s disease. It would have been obvious to use the compounds from
‘599 for treatment of Huntington’s disease, arriving at instant invention.
Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. 
Concerning Hayden et al reference Applicant argues that the reference does not teach antisense oligonucleotides for selective differentiation between polymorphisms. In response the reference clearly teaches those: see paragraph [0076] of the reference. While the reference indeed does not show activity of the disclosed oligonucleotides, it clearly suggests that the oligonucleotides provide allele-specific inhibition, therefore providing the motivation to test such compounds and identify ones with activity with reasonable expectation of success.
Further Applicant argues that instant disclosure provides unexpected results. In response Tables 44 and 45 cited by Applicant simply show that claimed modified antisense oligonucleotides do show allele-specific inhibition. But there is no evidence that placing the nucleotide targeting SNP in the positions outside of claimed positions 7-12 would necessarily show any different activity. All the antisense oligonucleotides shown have such nucleotide targeting SNP in the same positions 8-10. Concerning Table 35 discussed by Applicant it is noted that positioning nucleotide targeting SNP in position 10 essentially eliminates allele-specific inhibition activity, showing that not all claimed oligonucleotides even possess the required activity.
Double patenting rejections are maintained for the reasons of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635